                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         VACC, INC.,
                                   7                                                         Case No. 18-cv-03454-JCS
                                                        Plaintiff,
                                   8
                                                  v.                                         ORDER REGARDING
                                   9                                                         ADMINISTRATIVE MOTION TO FILE
                                         JON BYRON DAVIS,                                    UNDER SEAL
                                  10
                                                        Defendant.                           Re: Dkt. No. 7
                                  11

                                  12          Plaintiff VACC, Inc. moves to file a transcript of a sealed settlement proceeding in a
Northern District of California
 United States District Court




                                  13   previous case under seal in this action as Exhibit 1 of VACC’s complaint. As a general rule, a

                                  14   party must show “compelling reasons” to file documents under seal in order to overcome the

                                  15   “‘strong presumption in favor of [public] access,’” and “the court must ‘conscientiously balance[]

                                  16   the competing interests’ of the public and the party who seeks to keep certain judicial records

                                  17   secret.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (quoting

                                  18   Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122 (9th Cir. 2003)) (second alteration in

                                  19   original). Moreover, under this Court’s local rules, requests to file under seal “must be narrowly

                                  20   tailored to seek sealing only of sealable material.” Civ. L.R. 79-5(b).

                                  21          Here, VACC notes only that “[o]n its face, the transcript is of a sealed proceeding and

                                  22   contains terms of a confidential settlement agreement.” Woo Decl. (dkt. 7-1) ¶ 3. The

                                  23   confidentially of settlement discussions may well constitute a compelling reason to seal in some

                                  24   circumstances, but it is difficult to discern here compelling reasons to seal the entire transcript

                                  25   when VACC discloses significant portions of those discussions in its publicly filed complaint.

                                  26   The Court concludes that under these circumstances the request to seal the transcript as a whole,

                                  27   rather than redacting only those portions of it that have not otherwise been disclosed and would

                                  28   risk real harm to the parties if disclosed, is not a narrowly tailored request supported by
                                   1   compelling reasons.

                                   2          Because the issue implicates not only VACC’s interests but also those of Defendant Jon

                                   3   Byron Davis, the following procedure will be used to propose redactions: no later than November

                                   4   27, 2018, either party may file under seal proposed redactions supported by a declaration stating

                                   5   compelling reasons for the redacted material to remain under seal. The Court will then decide

                                   6   which if any portions of the transcript should remain under seal.

                                   7          IT IS SO ORDERED.

                                   8   Dated: November 13, 2018

                                   9                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  10                                                   Chief Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
